DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by James Hardie Technology US2013/0298489.
Claim 13. James discloses a method for installing a rainscreen panel (Fig. 15, panel 2 - see panel 2 functioning as a rainscreen panel for the exterior of the building, para [0031]) comprising the steps of: providing a rainscreen installation tool (Fig. 10-11, joining strip 6', para [0045]) having: a center (See Fig. 10-11, the center is shown at the
cross section of the members indicated at 24.); a first short leg (See Fig. 11, the first short leg is shown at the portion of the horizontal member 24 to the left of the vertical member 24.) extending from the center a first distance and having a first width (See Fig. 10-11, the first leg is shown to extend a first distance and having a first width.); a second long leg (See Fig. 11, the second long leg is shown at the portion of the vertical member 24 above the horizontal member 24.) orthogonal to the first short leg and extending from the center a second distance and having a second width equivalent to the first width (See Fig. 10-11, the second long leg is shown to extend a second
distance and is orthogonal to the first leg and having a second width equivalent to the first width.); a third long leg (See Fig. 11, the first short leg is shown at the portion of the horizontal member 24 to the right of the vertical member 24.) parallel to the first short leg and orthogonal to the second long leg and extending from the center a third distance and having a third width equivalent to the first and second widths (See Fig. 10-11, the third leg is shown to have a third distance and is shown to be parallel to the first leg and orthogonal to the second leg and having a third width equivalent to the first two widths.); a fourth short leg (See Fig. 11, the fourth short leg is shown at the portion of the vertical member 24 below the horizontal member 24.) parallel to the second long leg, orthogonal to the first short leg, and orthogonal to the third long leg and extending from the center a fourth distance and having a fourth width equivalent to the first, second,
and third widths (See Fig. 10-11, the fourth leg is shown to have a fourth distance and is shown to be parallel to the second leg and orthogonal to the first and third legs and having a fourth width equivalent to the first three widths.); and positioning a rainscreen panel (Fig. 15, panel 2, para [0031]) against a supporting structure (See Fig. 15, the panel 2 is shown against a supporting structure shown as a plurality of boards.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Muller US6385858.
Claim 1, Muller discloses a rainscreen installation tool (See Fig. 6, the tool is shown.) comprising: 
(a) a center (the intersection of members 10 and 20, Fig.6); 
(b) a first short leg (See Fig. 6, the first short leg is shown as the shorter side of member 10.) extending from the center a first distance and having a first width [equivalent to the first distance] (See Fig. 6, the first short leg is shown to extend from the center a first distance and have a first width.); 
(c) a second long leg (See Fig. 6, the second long leg is shown to be the longer side of member 20.) orthogonal to the first short leg (See Fig. 6, the second long leg is shown to be perpendicular to the first short leg.) and extending from the center a second distance and having a second width equivalent to the first width (See Fig. 6, the second long leg is shown to extend from the center and have a second distance and a second width, with said second width equivalent to the first width; "a spacing tool according to the present invention could
be assembled with planar members 10, 20 having the same width", col. 5 In. 59 to col. 6 In. 4.); and 
(d) a third long leg (See Fig. 6, the third long leg is the long side of the member 10.) parallel to the first short leg (See Fig. 6, the third long leg is shown to be parallel to the first short leg.) and orthogonal to the second leg (See Fig. 6, the third long leg is shown to be perpendicular to the second long leg.) and extending from the center a third distance and having a third width equivalent to the first and second widths (See Fig. 6, the third long leg is shown to extend from the center a third distance and have a third width, with said third width equivalent to the first and second widths; "a spacing tool according to the present invention could be assembled with planar members 10, 20 having the same width", col. 5 In. 59 to col. 6 In. 4.); 
(e) wherein the first distance is less than the second distance and the third distance (See Fig. 6, the first distance is shown to be less than the second and third distances.); 
(f) wherein the first, second, and third widths and the first distance are based on a rainscreen panel manufacturer specification for width of a rainscreen panel to be installed using the rainscreen installation tool (See Fig. 7, see how the tool is shown to be used in the installation of structural members with gaps between the members.); and 
(g) wherein each leg of the tool has an equivalent depth greater than the first distance (See Fig. 6, the depth of the tool is shown to be greater than the first distance.); but does not specifically teach a first width equivalent to the first distance. 
Muller however disclose wherein the lengths of the extensions are variable, and that it is desirable to have shorter lengths for reducing material ("Achieving the same leg length with the line of intersection positioned on the centerline of the planes results in excess material extending upwardly from the structural members. This situation does not necessarily effect the functionality of this embodiment, but does result is less than optimal use of materials", col. 6 In. 5-23, "These dimensions may be varied according to the nature of the structure with which they are used", col. 3 In. 20-24 ). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have arrived at the first distance, and the first, second, and third widths all being equal for Muller's tool, in order to have allowed for the tool to be used for large projects requiring the same gap sizes, while also allowing for optimal material use. Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Further, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 2, Muller discloses a rainscreen installation tool (See Fig. 6, the tool is shown.) comprising: 
(a) a center (See Fig. 6, the intersection of members 10 and 20 is the intersection.); 
(b) a first short leg (See Fig. 6, the first short leg is shown as the shorter side of member 10.) extending from the center a first distance and having a first width (equivalent to the first distance] (See Fig. 6, the first short leg is shown to extend from the center a first distance and have a first width.); 
(c) a second long leg (See Fig. 6, the second long leg is shown to be the longer side of member 20.) orthogonal to the first short leg (See Fig. 6, the second long leg is shown to be perpendicular to the first short leg.) and extending from the center a second distance and having a second width equivalent to the first width (See Fig. 6, the second long leg is shown to extend from the center and have a second distance and a second width, with said second width equivalent to the first width; "a spacing tool according to the present invention could be assembled with planar members 10, 20 having the same width", col. 5 In. 59 to col. 6 In. 4.); and 
(d) a third long leg (See Fig. 6, the third long leg is the long side of the member 10.) parallel to the first short leg (See Fig. 6, the third long leg is shown to be parallel to the first short leg.) and orthogonal to the second leg (See Fig. 6, the third long leg is shown to be perpendicular to the second long leg.) and extending from the center a third distance and having a third width equivalent to the first and second widths (See Fig. 6, the third long leg is shown to extend from the center a third distance and have a third width, with said third width equivalent to the first and second widths; "a spacing tool according to the present invention could be assembled with planar members 10, 20 having the same width", col. 5 In. 59 to col. 6 In. 4.); 
(e) a fourth short leg (See Fig. 6, the fourth short leg is the short side of member 20.) parallel to the second long leg (See Fig. 6, the fourth short leg is shown to be parallel to the second long leg.), orthogonal to the first short leg, and orthogonal to the third long leg (See Fig. 6, the fourth short leg is shown to be perpendicular to the first and third legs.) and extending from the center a fourth distance and having a fourth width equivalent to the first, second, and third widths (See Fig. 6, the fourth leg is shown to extend from the center a fourth distance and have a fourth width, with said fourth width equivalent to the first, second and third widths; "a spacing tool according to the present invention could be assembled with planar members 10, 20 having the same width", col. 5 In. 59 to col. 6 In. 4.); 
(f) wherein the first distance is less than the second distance and the third distance (See Fig. 6, the first distance is shown to be less than the second and third distances.); 
(g) [wherein the fourth distance is equal to the first distance); (h) wherein the first, second, and third widths and the first distance are based on a rainscreen manufacturer specification for width of a rainscreen panel to be installed using the rainscreen installation tool (See Fig. 7, see how the tool is shown to be used in the installation of structural member.); and 
(i) wherein each leg of the tool has an equivalent depth greater than the first distance (See Fig. 6, the depth of the tool is shown to be greater than the first distance.); but does not specifically teach wherein the first width is  equivalent to the first distance; and wherein the fourth distance is equal to the first distance. 
Muller however disclose wherein the lengths of the extensions are variable, and that it is desirable to have shorter lengths for reducing material. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have arrived at the first distance, and the first, second, and third widths all being equal for Muller's tool, in order to have allowed for the tool to be used for large projects requiring the same gap sizes, while also allowing for optimal material use. Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Further, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Allowable Subject Matter
Claims 3-12 are allowed.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the process in the order of succession of using a rainscreen installation tool, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633